Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 8/2/2022. Claims 1-9,12-13,15-24,26-28 are pending in the application. 
Claim Rejections - 35 USC § 112
Claims  1-9,12-13,15-24,26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1,22 and 26 recite “wherein the weather strip can contour to the contacting surface by shifting vertically and horizontally”.  While the specification states that the weather strip can contour to the contacting surface, it is unclear where there is support for the limitation “by shifting vertically and horizontally” in the specification as filed. 
Claim 22 recites “a top portion, a first side portion, and a second side portion forming a channel therein to receive the top end of the weather strip, the weather strip holder further having a top outer surface and a rail that extends downward from the top surface toward said weather strip, the rail running above the weather strip and having a portion of the top surface on either side of the rail”. It is unclear what exactly each of these limitations are referring to, as they are not described in the specification, or given reference numbers. It is unclear what the “top surface is” and how a portion of a singular surface can be on either side of the rail. 


Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Specification
The amendment filed 8/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1,22 and 26 recite “wherein the weather strip can contour to the contacting surface by shifting vertically and horizontally”. It is unclear where there is support for this limitation in the specification as filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to recite “a top portion”, “a first side portion”, “a second side portion”, “a top outer surface” and “a rail that extends downward”. These elements should be described in the specification and given corresponding reference numbers.
Drawings
The drawings are objected to because no reference numbers are provided for the following limitations: “a top portion”, “a first side portion”, “a second side portion” and “a top outer surface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see pages 11-12 filed 8/2/2022, with respect to claims 1, 22 and 26 have been fully considered and are persuasive.  The previous rejection of claims 1-9,12-13,15-24,26-28 has been withdrawn. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Allowable Subject Matter
 Examiner believes that claims 1,22 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
While the prior art of Lichy 5,445,209 teaches hem bars with weight receiving chambers and a weatherstrip, and reference such as Calderbank GB 2463154, Hong KR 20110101652 and Zimmerman et al 1,677,067 teach spring biased weatherstrips, while Thompson 3,453,780 teaches an outer surface of the weatherstrip contacts an inner surface of a channel , Zubay 9,382,752 teaches projections extending inwardly at a bottom of the channel, and Kodaras 2,922,202 teaches a tapered weatherstrip, the examiner can find no proper motivation to combine theses references of record to produce applicant's claimed device without the improper use of hindsight.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         


/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634